   1   Michael A. Jones, State Bar #27311
       Philip J. Giles, State Bar #30340
   2   David B. Nelson, State Bar #34100
       ALLEN BARNES & JONES, PLC
   3   1850 N. Central Ave., Suite 1150
       Phoenix, Arizona 85004
   4   Ofc: (602) 256-6000
       Fax: (602) 252-4712
   5   Email mjones@allenbarneslaw.com
               pgiles@allenbarneslaw.com
   6           dnelson@allenbarneslaw.com

   7   Attorneys for Debtors

   8                              UNITED STATES BANKRUPTCY COURT

   9                                      DISTRICT OF ARIZONA

  10   In re:                                        Chapter 11

  11   SILVERADO STAGES INC., et al.,                Case No. 2:18-bk-12203-MCW
                                                     (Joint Administration Motion Pending)
  12                   Debtors.

  13   This filing applies to:                       Case No. 2:18-bk-12203-MCW
                                                     Case No. 2:18-bk-12205-DPC
  14            ALL DEBTORS                          Case No. 2:18-bk-12207-BKM
                SILVERADO STAGES INC.                Case No. 2:18-bk-12209-MCW
  15                                                 Case No. 2:18-bk-12210-MCW
                SILVERADO CHARTER
                                                     Case No. 2:18-bk-12213-EPB
  16            SERVICES, LLC                        Case No. 2:18-bk-12215-BKM
                MICHELANGELO LEASING INC.            Case No. 2:18-bk-12218-EPB
  17            SILVERADO STAGES SC, LLC
                SILVERADO STAGES CC, LLC             EMERGENCY MOTION TO EMPLOY
  18                                                 CHIEF RESTRUCTURING OFFICER
                SILVERADO STAGES NC, LLC             NUNC PRO TUNC TO THE PETITION
  19            SILVERADO STAGES NV, LLC             DATE PURSUANT TO 11 U.S.C. § 363(b)
                SILVERADO STAGES AZ, LLC
  20                                                 Hearing Date: TBD
                                                     Hearing Time: TBD
  21                                                 Hearing Loc.: TBD
  22            Silverado Stages, Inc., Silverado Stages CC, LLC, Silverado Stages SC, LLC, Silverado
  23   Stages NC, LLC, Silverado Stages NV, LLC, Silverado Stages AZ, LLC, Silverado Charter
  24   Services, LLC, and Michelangelo Leasing Inc., debtors-in-possession (collectively, the
  25   “Debtors”) in the above-captioned Chapter 11 cases (collectively, the “Cases”), hereby move
  26   this Court for the entry of an order (“Order”) under §§ 105(a) and 363 approving employment
  27   of Sonoran Capital Advisors, LLC (“Sonoran”) pursuant to the terms of the engagement
  28   agreement (“Engagement Agreement”) between Sonoran and the Debtors attached to this

       {00130224 2}
Case 2:18-bk-12203-MCW            Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03         Desc
                                  Main Document    Page 1 of 23
   1   Application as Exhibit A. Pursuant to the Engagement Agreement, Matthew Foster of Sonoran

   2   will serve as Chief Restructuring Officer (“CRO”) to the Debtors. The entire record before the

   3   Court, Verified Statement of Matthew Foster in Support for the Emergency Motion to Employ

   4   Chief Restructuring Officer Nunc Pro Tunc to the Petition Date Pursuant to 11 U.S.C. § 363(b)

   5   (“Foster Declaration”), and the following Memorandum of Points and Authorities supports this

   6   Motion.

   7                        MEMORANDUM OF POINTS AND AUTHORITIES

   8                                        Jurisdiction and Venue

   9           1.       The Debtors are affiliated entities, share common management, and collectively

  10   operate a service-oriented passenger transportation business known as “Silverado Stages.”

  11           2.       The Debtors each filed voluntary petitions for relief under Chapter 11 on October

  12   5, 2018.       The Debtors have filed a Motion for Order Authorizing and Directing Joint

  13   Administration and Use of Consolidated Caption requesting to jointly administer the above-

  14   captioned cases. The Debtors continue to operate their businesses as debtors-in-possession in

  15   accordance with 11 U.S.C. §§ 1107 and 1108.

  16           3.       This Court has jurisdiction over the Cases under 28 U.S.C. §§ 157 and 1334.

  17   This Motion is a core proceeding related to the administration of the bankruptcy estates under

  18   28 U.S.C. § 157(b)(2).

  19           4.       The Debtors maintain their headquarters and principal place of business in

  20   Phoenix, Arizona, specifically at 2239 N. Black Canyon Hwy Phoenix, AZ 85009.

  21   Accordingly, venue for these Cases is proper in this District under 28 U.S.C. §§ 1408 and 1409.

  22           5.       No trustee or examiner has been appointed in this case, nor has an official

  23   committee of unsecured creditors been established.

  24                                       Qualifications of Sonoran

  25           6.       The Debtors understand and recognize that Sonoran has a wealth of experience

  26   in providing consulting services in restructurings and reorganizations of distressed middle-

  27   market companies, and enjoys an excellent reputation for services it has rendered complex

  28   chapter 11 cases on behalf of debtors and creditors throughout the United States. Sonoran

       {00130224 2}                             2
Case 2:18-bk-12203-MCW          Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03              Desc
                                Main Document    Page 2 of 23
   1   specializes in interim executive management, turnaround consulting, operational due diligence,

   2   creditor advisory services, and financial and operational restructuring.            Sonoran’s debtor-

   3   advisory services, and its personnel’s experiences, have included wide range of activities

   4   targeted at stabilizing and improving a company’s financial position, including developing or

   5   validating forecasts and business plans and related assessments of a business’s strategic

   6   position, monitoring and managing cash flow, and supplier relationships, assessing and

   7   recommending cost-reduction strategies, and designing and negotiating financial restructuring

   8   packages.

   9           7.      Mr. Foster is the Managing Director of Sonoran and is based in Mesa, Arizona.

  10   He has over 13 years of experience in corporate restructuring, private equity, consulting, and

  11   executive management. Mr. Foster has served as CRO and Chief Financial Officer (“CFO”) for

  12   many companies.

  13           8.      The Debtors engaged Mr. Foster and Sonoran as CRO to help plan and

  14   implement the Debtors’ restructuring in light of their expertise in restructurings and

  15   reorganizations of similar businesses. Accordingly, the Debtors submit that the retention of

  16   Sonoran and the designation of Mr. Foster as CRO on the terms and conditions set forth herein

  17   are in the best interests of the Debtors’ estates, creditors and all other parties-in-interest.

  18                                          Services to be Rendered

  19           9.      Subject to further order of this Court, Mr. Foster will serve as the CRO of the

  20   Debtors and perform those duties set forth in the Engagement Agreement and this Application.

  21   In addition, Sonoran will provide additional employees or independent contractors of Sonoran

  22   or its affiliates (“Additional Personnel”) as may be required from time to time (collectively,

  23   with the Mr. Foster, the “Engagement Personnel”), to assist the Mr. Foster in the execution of

  24   his duties. Mr. Foster will assist the Debtors in developing and executing a plan to evaluate the

  25   operations and financial functions of the Debtors and provide recommendations with respect to

  26   the execution and oversight of those functional areas. If this Motion is granted, Mr. Foster’s

  27   shall, among other responsibilities:

  28   ///

       {00130224 2}                             3
Case 2:18-bk-12203-MCW          Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                    Desc
                                Main Document    Page 3 of 23
   1           a.      Lead and Direct Additional Personnel together and in cooperation with the
               Debtors’ Chief Executive Officer (“CEO”), and other applicable officers of the Debtors,
   2           in performing a financial review of the Debtors, including but not limited to a review
               and assessment of financial information, short and long-term projected cash flows and
   3
               operating performance;
   4
               b.     Identify and, if applicable, implement, cost reduction and operations
   5           improvement opportunities as well as manage the Debtors’ relationships with vendor
               and suppliers;
   6
               c.     Assist the CEO, other officers of the Debtors, and the Debtors’ other engaged
   7           professionals, with the development of restructuring plans or strategic alternatives
               intended to maximize the enterprise value of the Debtors;
   8

   9           d.      Develop and implement cash management strategies, tactics and processes, and
               shall work with the Debtors’ treasury department and other professionals and coordinate
  10           the activities of the representatives of other constituencies in the cash management
               process;
  11
               e.     Liaise with Debtors’ counsel, board members, and creditor constituencies;
  12
               f.     Oversee 13-week cash flow, cash collateral budgeting, and creation of statements
  13
               and schedules;
  14
               g.     Oversee and participate in initial debtor interview and other interaction with U.S.
  15           Trustee;

  16           h.     Oversee and sign monthly operating reports (“MORs”);

  17           i.      Oversee, as necessary, the creation of plan and/or sale and/or settlement
               projections, analyses, and related court requirements;
  18
               j.     Provide testimony as my be required in connection with any of the foregoing or
  19
               may otherwise be required in a chapter 11 case; and
  20
               k.     To the extent the Debtors’ CFO resigns, assume the duties normally associated
  21           with the position of CFO of entities comparable to the Debtors;

  22           l.     Perform such other services as may be reasonably requested or directed by the
               board of directors and/or other authorized personnel; provided, however, that such
  23           services are not duplicative of work others are performing for the Debtors.
  24                                           Disinterestedness
  25           10.    Although the Debtors do not propose to retain Mr. Foster under 11 U.S.C. § 327,
  26   to the best of the Debtors’ knowledge, information and belief, based on and other than as set
  27   forth in the Foster Declaration, neither Mr. Foster nor Sonoran holds or represents an interest
  28   adverse to the Debtors’ estates and is a “disinterested person,” as that term is defined in 11
       {00130224 2}                            4
Case 2:18-bk-12203-MCW         Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03               Desc
                               Main Document    Page 4 of 23
   1   U.S.C. §§ 101(14) and 1107(b) with respect to the matters for which they are to be retained. To

   2   the best of the Debtors’ knowledge, information, and belief, based on and other than as stated in

   3   the Foster Declaration, neither Mr. Foster nor Sonoran has any connection with the Debtors or

   4   their affiliates, their creditors, their estates, any United States District Judge or United States

   5   Bankruptcy Judge for the District of Arizona, the United States Trustee or any person employed

   6   in the office of the United States Trustee for Region 14, or any other party-in-interest, or their

   7   respective attorneys and accountants.

   8           11.       To the best of the Debtors’ knowledge, information, and belief, based on and

   9   other than as set forth in the Foster Declaration, the disclosures made by Mr. Foster in the

  10   Foster Declaration (regarding connections with the Debtors, their creditors, any other parties-in-

  11   interest in these cases, their respective attorneys and accountants, any United States District

  12   Judge or United States Bankruptcy Judge for the District of Arizona, the United States Trustee

  13   or any person employed in the office of the United States Trustee for Region 14) satisfy any

  14   disclosure requirements necessary to employ Mr. Foster through Sonoran.

  15                                                 Compensation

  16           12.       Pursuant to the Engagement Agreement, Sonoran’s compensation shall consist of

  17   the following:

  18                  a) A monthly, non-refundable advisory fee of $35,000 due and payable in advance,
                         with the first payment paid on October 5, 2018 and all subsequent payments due
  19                     on the first business day of each month thereafter. Nineveh Holdings, LLC
                         (“Nineveh”), a third-party, paid the initial $35,000 fee.
  20
                      b) Hourly fees for the services of the Additional Personnel at the following hourly
  21                     billing rates:
                               (i)      Managing Directors = $425 per hour
  22
                               (ii)        Senior Consultants = $350 per hour
  23
                               (iii)       Associates = $295 per hour
  24
                               (iv)        Analysts = $195 per hour
  25

  26                  c) Reimbursement for Sonoran’s reasonable out-of-pocket expenses incurred in
                         connection with this assignment, such as travel, lodging, duplicating, messenger
  27                     and telephone charges. All fees and expenses will be billed and payable on a
                         monthly basis.
  28   ///

       {00130224 2}                                   5
Case 2:18-bk-12203-MCW                Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03         Desc
                                      Main Document    Page 5 of 23
   1           13.    The Debtors have agreed to pay Sonoran’s invoices as they are presented on a

   2   monthly basis. Mr. Foster’s role in these cases requires that Mr. Foster be responsible for the

   3   day-to-day oversight of several areas of the Debtors’ business. Consequently, the Debtors

   4   believe that Mr. Foster and Sonoran should not be subject to the same compensation schedule as

   5   professionals in these cases.

   6           14.    The Debtors will pay in full Sonoran’s monthly advisory fee and expenses each

   7   month pursuant to 11 U.S.C. § 363(b). Because the Debtors will not employ Sonoran as a

   8   professional under 11 U.S.C. § 327(a), Sonoran will not be required to submit fee applications

   9   pursuant to 11 U.S.C. §§ 330 and 331. Instead, Sonoran will file with the Court, and provide

  10   notice to the U.S. Trustee and any statutory committee appointed (collectively, the “Notice

  11   Parties”), reports of compensation earned and expenses incurred on at least a quarterly basis.

  12   Such compensation and expenses shall be subject to Court review in the event that an objection

  13   is filed. In addition, Sonoran will file with the Court and provide the Notice Parties a report on

  14   staffing (“Staffing Report”), including the names and tasks filled by all Engagement Personnel,

  15   by the 20th of each month for the previous month. The Staffing Report shall be subject to

  16   review by the Court if so requested by any of the notice Parties.

  17           15.    Prior to the Petition Date, Nineveh has provided Sonoran with a $25,000.00

  18   retainer (“Retainer”) to be held by Sonoran in trust. Sonoran will return the Retainer upon

  19   payment of all outstanding invoices or Sonoran may apply the Retainer to outstanding invoices

  20   as permitted by the Court.

  21           16.    Apart from the Retainer, the Debtors have not previously paid Mr. Foster or

  22   Sonoran any amounts. Neither Mr. Foster nor Sonoran was engaged by the Debtors prior to

  23   October 5, 2018. As such, neither Mr. Foster nor Sonoran has incurred any unpaid fees or

  24   expenses on behalf of the Debtors prior to October 5, 2018.

  25           17.    In addition to the compensation structure described above and detailed in the

  26   Engagement Agreement, the Engagement Agreement provides that the Debtors will indemnify

  27   Sonoran to the same extent as the most favorable indemnification the Debtors extends to its

  28   officers or directors. The Debtors believe that the indemnity agreement set forth in the

       {00130224 2}                            6
Case 2:18-bk-12203-MCW         Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03               Desc
                               Main Document    Page 6 of 23
   1   Engagement Agreement is customary and reasonable for restructuring engagements both out-of-

   2   court and in the context of a chapter 11 bankruptcy. See, e.g., In re Eurofresh, No. 09-07970-

   3   CGC (Bankr. D. Ariz., Jun. 8, 2009) [ECF No. 196].

   4           18.        The compensation structure outlined above was negotiated at arm’s length and is

   5   consistent with Sonoran’s normal and customary billing practices in chapter 11 cases. The

   6   compensation arrangement provided for in the Engagement Agreement and generally described

   7   above is consistent with, and typical of, arrangements entered into by Sonorans and other

   8   restructuring firms of comparable standing in connection with the rendering CRO services to

   9   similar clients.

  10           19.        Other than as set forth above, no arrangement is proposed between the Debtors,

  11   Mr. Foster and Sonoran for compensation to be paid in the chapter 11 cases.

  12                                      Relief Requested and Authority

  13           20.        The Debtors believe that Mr. Foster is well qualified and uniquely able to serve

  14   them effectively and efficiently in the chapter 11 cases as CRO. The resources, capabilities and

  15   experience of Mr. Foster in advising the Debtors are crucial to the Debtors’ successful

  16   restructuring. As such, the Debtors believe that the retention of Mr. Foster is in the best interest

  17   of the Debtors, their estates, their creditors and other parties-in-interest. Accordingly, the

  18   Debtors request that the retention of Mr. Foster be approved and made effective as of October 5,

  19   2018.

  20           21.        The Bankruptcy Code provides in pertinent part that “[t]he court may issue any

  21   order, process, or judgment that is necessary or appropriate to carry out the provisions of this

  22   title.” 11 U.S.C. § 105(a). The Bankruptcy Code provides, in relevant part, that a debtor-in-

  23   possession “after notice and a hearing, may use, sell or lease other than in the ordinary course of

  24   business, property of the estate . . . .” 11 U.S.C. § 363(b). Under applicable case law, if a

  25   debtor’s proposed use of its assets under § 363(b) represents a reasonable business judgment on

  26   the part of the debtor, such use should be approved. See, e.g., In re Walter, 83 B.R. 14, 17

  27   (B.A.P. 9th Cir. 1987); In re 240 North Brand Partners, Ltd., 200 B.R. 653, 659 (B.A.P. 9th

  28   Cir. 1996) (citing In re Lionel Corp., 722 F.2d 1063, 1070 (2d Cir. 1983)); Stephens Indus., Inc.

       {00130224 2}                               7
Case 2:18-bk-12203-MCW            Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03              Desc
                                  Main Document    Page 7 of 23
   1   v. McClung, 789 F.2d 386, 390 (6th Cir. 1986); In re Martin, 91 F.3d 389, 395 (3d Cir. 1996);

   2   In re Delaware & Hudson Railway Co., 124 B.R. 169, 175-76 (D. Del. 1991); In re Johns

   3   Manville Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (“Where the debtor articulates a

   4   reasonable basis for its business decisions (as distinct from a decision made arbitrarily or

   5   capriciously), courts will generally not entertain objections to the debtor’s conduct”).

   6             22.    Bankruptcy courts have analyzed the propriety of a debtors’ employment of

   7   corporate restructuring officers, restructuring advisors and restructuring professionals under §

   8   363 on numerous occasions and have determined that it is an appropriate exercise of business

   9   judgment to employ a restructuring or other type of professional in this manner. See, e.g., In re

  10   Mercedes Homes, Inc., No. 09-11191 at D.E. 72 (Bankr. S.D. Fla. 2009); see also Kevin M.

  11   Baum, The Basics for Retaining a CRO, 30-8 ABIJ 50 (Oct. 2011) (discussing retention of

  12   CROs under § 363 and related cases).

  13             23.    As described above, the employment of Sonoran under the Engagement

  14   Agreement would greatly benefit the Debtors’ estates and creditors. Mr. Foster has substantial

  15   experience in assisting distressed businesses. The Debtors submit that the immediate

  16   employment of Sonoran under the Employment Agreement is in the best interests of the estates

  17   and creditors.

  18             24.    The Debtors submit that the progress made in the initial stages of these chapter

  19   11 cases will be a determinative factor in the ultimate outcome of the cases. Mr. Foster, as the

  20   Debtors’ CRO, will play an integral role in all of the key work streams during this critical

  21   period.    Among other things, the Debtors will need Mr. Foster’s assistance in stabilizing

  22   business operations, constructing a business plan and plan of reorganization, and defining the

  23   Debtors’ path toward plan confirmation.

  24             25.    Failure to have all of the resources of Mr. Foster readily available during these

  25   initial stages will severely hamper the Debtors’ restructuring efforts and could jeopardize the

  26   ultimate outcome of the cases. Therefore, the Debtors seek immediate entry of an interim order,

  27   substantially in the form attached to this Motion as Exhibit B, authorizing the Debtors to retain

  28   and employ Mr. Foster through Sonoran and to compensate Sonoran as set forth above and in

       {00130224 2}                             8
Case 2:18-bk-12203-MCW          Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                   Desc
                                Main Document    Page 8 of 23
   1   the Engagement Agreement. This interim form of relief ensures the availability of the full

   2   resources of Sonoran to the Debtors during a critical period in these cases, while preserving the

   3   ability of all parties-in-interest, including the U.S. Trustee and any potential future creditors’

   4   committee, to object to this Motion on a final basis. The form of proposed order granting the

   5   interim order attached preserves any objections of all creditors and parties-in-interest to the final

   6   hearing on this Motion.

   7           WHEREFORE, the Debtors request (a) entry of an order authorizing the Debtors’

   8   retention and employment of Mr. Foster and Sonoran on the terms outlined in this Application;

   9   and (b) such other relief as is just and proper.

  10           DATED: October 8, 2018.

  11                                                  ALLEN BARNES & JONES, PLC

  12
                                                      /s/ MAJ #27311
  13                                                  Michael A. Jones
                                                      Philip J. Giles
  14                                                  David B. Nelson
                                                      1850 N. Central Ave., Suite 1150
  15                                                  Phoenix, AZ 85004
                                                      Attorneys for Debtors
  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28

       {00130224 2}                              9
Case 2:18-bk-12203-MCW           Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                Desc
                                 Main Document    Page 9 of 23
                     Exhibit A


Case 2:18-bk-12203-MCW   Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03   Desc
                         Main Document   Page 10 of 23
                                                                                     S ii H     r; ft !*


                                                                                       Matthew Foster
                                                                       Sonoran Capital Advisors, LLC
                                                                                 1733 N Greenfield Rd
                                                                                      Mesa, AZ 85205



  Silverado Stages, Inc.
  Brian Hunt, CEO
  2239 North Black Canyon Hwy
  Phoenix, AZ 85009


  This letter confirms and sets forth the terms and conditions of the engagement between Sonoran
  Capital Advisors, LLC ("Sonoran") and Silverado Stages, Inc., Silverado Stages NV, LLC,
  Silverado Stages NC, LLC, Silverado Stages SC, LLC, Silverado Charter Services, LLC, Silverado
  Stages AZ, LLC, Silverado Stages CC, LLC, Michelangelo Leasing Inc., and their assigns and
  successors (the "Company"), including the scope of the services to be performed and the basis of
  compensation for those services. The CRO shall report to and take direction from the Company's
  board of directors (the "Board").


  1.     Description of Services.

         (a)     Officers. In connection with this engagement, Sonoran shall make available to the
                 Company:


                 (i)       Matthew Foster to serve as the Chief Restructuring Officer (the "CRO");
                           and


                 (ii)      Sonoran will provide additional employees or independent contractors of
                           Sonoran and/or its affiliates ("Additional Personnel") as may be required
                           from time to time (collectively, with the CRO, the "Engagement
                           Personnel"), to assist the CRO in the execution of the duties set forth more
                           fully in this Agreement.

         (b)     Duties


                 (i)       The CRO shall have those powers and duties set forth in this Agreement
                           along with such other powers and duties as may be prescribed by the Board;


                 (h)       The CRO shall lead and direct Additional Personnel together and in
                           cooperation with the Company's Chief Executive Officer (the "CEO"), and
                           other applicable officers of the Company, in performing a financial review
                           of the Company, including but not limited to a review and assessment of
                           financial information, short and long-term projected cash flows and
                           operating performance (collectively, the "Financial Review"):

                 (hi)      The CRO shall, with the assistance of Additional Personnel, if necessary,
                           together and in cooperation with the CEO, and other applicable officers of
                           the Company, identify and, if applicable, implement, cost reduction and



                                                   - 1 -



Case 2:18-bk-12203-MCW             Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                        Desc
                                   Main Document   Page 11 of 23
                                                                      8C
                                                                            £'




                     operations improvement opportunities as well as manage the Company's
                     relationships with vendor and suppliers;

             (iv)    The CRO shall assist the Board, the CEO, other officers of the Company,
                     and the Company's other engaged professionals, with the development of
                     restructuring plans or strategic alternatives intended to maximize the
                     enterprise value of the Company;


             (v)     The CRO      shall serve as the Company's principal contact with the
                     Company's stakeholders with respect to the Company's financial and
                     operational matters;

            (vi)     The CRO shall, with the assistance of Additional Personnel, if any, together
                     and in cooperation with the CEO, and other applicable officers of the
                     Company, develop and implement cash management strategies, tactics and
                     processes, and shall work with the Company's treasury department and
                     other professionals and coordinate the activities of the representatives of
                     other constituencies in the cash management process;

            (vii)    To the extent the Company commences a petition for relief under Title 1 1
                     of the United States Code ("Bankruptcy Code"), the CRO shall, with the
                     assistance ofAdditional Personnel, ifnecessary, together and in cooperation
                     with the CEO, and other applicable officers of the Company and the
                     Company's other engaged professionals and counsel, (a) liaise with debtor's
                     counsel, independent board member, and creditor constituencies, (b)
                     oversee 13 -week cash flow and cash collateral budgeting, (c) oversee
                     creation of statements and schedules, (d) oversee and participate in initial
                     debtor interview and other interaction with U.S. Trustee, (e) oversee and
                     sign monthly operating reports ("MORs"), (f) oversee, as necessary, the
                     creation of plan and/or sale and/or settlement projections, analyses, and
                     related court requirements, and (g) provide testimony as my be required in
                     connection with any of the foregoing or may otherwise be required in a
                     chapter 1 1 case; and


            (viii)   To the extent the Company's chief financial officer ("CFO") resigns, the
                     CRO shall assume the duties normally associated with the position of CFO
                     of entities comparable to the Company including, but not limited to,
                     management of    the Company's (a) accounting and finance staff, (b)
                     treasury activities, (c) audits and other regulatory compliance obligations,
                     and (d) financial statement publications required by the Board or other
                     constituencies;

            (ix)     The CRO and the Additional Personnel shall perform such other services as
                     may be reasonably requested or directed by the Board and/or other
                     authorized Company personnel; provided, however, that such services are
                     not duplicative of work others are performing for the Company.




                                             -2-



Case 2:18-bk-12203-MCW       Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                        Desc
                             Main Document   Page 12 of 23
                                                                            s         n \t (s k ft


       (c)     Sonoran is a firm that provides turnaround, crisis management, and financial
               advisory services. In some cases, Sonoran provides these services as advisors to
               management, in other cases one or more of its staff serve as corporate officers and
               other of its staff fill positions as full or part time employees. To be clear, this
               engagement letter sets forth Sonoran' s engagement as CRO. In the event the
               Company commences a petition for relief under the Bankruptcy Code, the
               Company shall seek approval of this agreement under Bankruptcy Code section
               363.


               The application of Sonoran shall disclose the individual identified for CRO as well
               as the names and proposed functions of the Additional Personnel.


       (d)     The Engagement Personnel shall not be employees of the Company, but will
               continue to be employed by, or contracted through, Sonoran.         While rendering
              services to the Company, the CRO will not do anything to interfere with his duties
              to the Company; provided, however, that notwithstanding the foregoing, the CRO
              may fulfill his management and administrative obligations for Sonoran and
               existing engagements. The Additional Personnel may continue to work with other
              personnel at Sonoran in connection with unrelated matters that will not unduly
               interfere with the services rendered by the Engagement Personnel pursuant to this
              Agreement. With respect to the Company, however, the Engagement Personnel
               shall operate under the direction ofthe Board and Sonoran shall have no liability
              to the Company for the acts or omissions of the Engagement Personnel related to
              the performance or non-performance of services at the direction ofthe Board and
               consistent with the    requirements of the Engagement and this Agreement. In
              addition, and notwithstanding the non-employee status of the Engagement
              Personnel, the CRO and any Additional        Personnel who are designated as
               "officers" shall provide written acknowledgement of their agreement to comply
              with the Company's Code of Ethics and Business Conduct Policy (the "Code of
              Ethics"!; provided, however, that it is understood that the Engagement
              Personnel's roles as employees and/or equity holders of Sonoran or any of its
              affiliates (as well as any engagements they participate in for other Sonoran
              clients) shall not be a violation of the Conflict of Interest section of the Code of
              Ethics unless such Engagement Personnel are directly involved on behalf of
              Sonoran in representing interests adverse to the Company.

  2.   Information Provided by Company and Forward Looking Statements.

       The Company shall use all reasonable efforts to (i) provide the Engagement Personnel with
       access to management and other representatives of the Company and (ii) furnish all data,
       material, and other information concerning the business, assets, liabilities, operations, cash
       flows, properties, financial condition and prospects of the Company that Engagement
       Personnel reasonably request in connection with the services to be provided to the
       Company. The Engagement Personnel shall rely, without further independent verification,
       on the accuracy and completeness of all publicly available information and information
       that is furnished by or on behalf of the Company and otherwise reviewed by Engagement
       Personnel in connection with the services performed for the Company. The Company




                                               -3 -



Case 2:18-bk-12203-MCW         Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                          Desc
                               Main Document   Page 13 of 23
                                                                           If                      S   i
                                                                                     . *   i1 r!



       acknowledges and agrees that the Engagement Personnel are not responsible for the
       accuracy or completeness of such information and shall not be responsible for any
       inaccuracies or omissions therein, provided that if Sonoran or any of the Engagement
       Personnel become aware of material inaccuracies or errors in any such information they
       shall promptly notify the Board of such errors, inaccuracies or concerns. Sonoran and
       Engagement Personnel are under no obligation to update data submitted to them or to
       review any other areas unless specifically requested by the Board to do so.

       The Company understands that the services to be rendered by the Engagement Personnel
       may include the preparation of projections and other forward-looking statements, and
       numerous factors can affect the actual results of the Company's operations, which may
       materially and adversely differ from those projections. In addition, Engagement Personnel
       will be relying in good faith on information provided by the Company in the preparation
       of those projections and other forward-looking statements.

  3.   Limitation of Duties.

       Neither Sonoran, nor the Engagement Personnel make any representations or guarantees
       that, inter alia, (i) an appropriate restructuring proposal or strategic alternative can be
       formulated for the Company, (ii) any restructuring proposal or strategic alternative
       presented to the Company's management or the Board will be more successful than all
       other possible restructuring proposals or strategic alternatives, (iii) restructuring is the best
       course of action for the Company, or (iv) if formulated, that any proposed restructuring
       plan or strategic alternative will be accepted by any of the Company's creditors,
       shareholders and other constituents.   Further, neither Sonoran, nor the Engagement
       Personnel, assume any responsibility for the Company's decision to pursue, or not pursue
       any business strategy, or to effect, or not to effect any transaction. The Company agrees
       that Sonoran shall not have any obligation or responsibility to provide accounting, audit,
       management, tax, or legal services, and shall have no responsibility for designing or
       implementing operating, organizational, administrative, cash management, or liquidity
       improvements, or to provide any fairness or valuation opinions, or any advice or opinions
       with respect to solvency in connection with any transaction. The Engagement Personnel
       shall be responsible for implementation only of the restructuring proposal or alternative
       approved by the Board and only to the extent and in the manner authorized and directed by
       the Board.

  4.   Compensation.


       (a)    Sonoran will be paid by the Company for the services of the CRO at a billing rate
              of $35,000 per calendar month ("Monthly Fee") . The first Monthly Fee will be paid
              on October 5, 2018 and subsequent Monthly Fees will be paid on the 1st of every
              month.


       (b)    Sonoran will be paid by the Company for the services of the Additional Personnel
              at the hourly billing rates outlined below ("Hourly Fees").


                    (i)        Managing Directors = $425 per hour




                                                -4-



Case 2:18-bk-12203-MCW         Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                             Desc
                               Main Document   Page 14 of 23
                                                                           4 ' v       f. c (. K A


                      (h)      Senior Consultants = $350 per hour

                      (hi)     Associates = $295 per hour

                      (iv)     Analysts = $195 per hour

       (C)     In addition, Sonoran will be reimbursed for its reasonable out-of-pocket expenses
               incurred in connection with this assignment, such as travel, lodging, duplicating,
               messenger and telephone charges. All fees and expenses will be billed on a monthly
               basis and payable upon receipt.


       (d)     It is Sonoran' s policy in these cases to receive a security retainer prior to the
               commencement of our activities to be held throughout this engagement. The
               retainer secures final payment of Sonoran' s invoices for services rendered and
               expenses incurred. Given the magnitude and scope of the services you have
               requested, we require an advance of $25,000. This advance will be returned to the
               Company upon payment in lull of Sonoran' s outstanding invoices or applied to any
               outstanding invoices at the conclusion of this engagement.

  5.   Termination.


       (a)     This Agreement will apply from the date hereof and may be terminated with
               immediate effect by either party without cause by written notice to the other party;
               provided, however, that if such notice is provided by Sonoran, such notice shall not
               become effective until the earlier of (a) thirty days after the date of such notice, and
               (b) such date that the Company notifies Sonoran that it no longer requires Sonoran's
               services.


       (b)     On termination of the Agreement, any undisputed fees and expenses due to Sonoran
               shall be remitted promptly (including fees and expenses that accrued prior to, but
               are duly invoiced subsequent to, such termination).


       (c)    The provisions of this Agreement that give the parties rights or obligations beyond
              its termination shall survive and continue to bind the parties.

  6.   No Audit.


       Company acknowledges and agrees that Sonoran and Engagement Personnel are not being
       requested to perform an audit, review, or compilation, or any other type of financial
       statement reporting engagement that is subject to the rules of the AICPA, SEC or other
       state or national professional or regulatory body.

  7.   No Third Party Beneficiary.

       The Company acknowledges that all advice (written or oral) provided by Sonoran and the
       Engagement Personnel to the Company in connection with this engagement is intended
       solely for the benefit and use of the Company (limited to its Board and management) in
       considering the matters to which this engagement relates. The Company agrees that no




                                                -5-



Case 2:18-bk-12203-MCW         Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                        Desc
                               Main Document   Page 15 of 23
                                                                                                             i
                                                                            / :            * f H ii l:
                                                                                           V.'           ;i
                                                                                  ;   /'
                                                                             'V- ^




       such advice shall be used for any other purpose or reproduced, disseminated, quoted or
       referred to at any time in any manner or for any purpose other than accomplishing the
       tasks referred to herein without Sonoran's prior approval (which shall not be
       unreasonably withheld), except as inquired by law, regulation (including stock
       exchange rules) or legal or administrative process.


  8.   Conflicts.

       Sonoran is not currently aware of any relationship that has created or would create a
       conflict of interest with the Company or those parties-in-interest of which you have made
       us aware. Because Sonoran serves clients in numerous cases, both in and out of court, it is
       possible that Sonoran may have rendered or will render services to or have business
       associations with other entities or individuals which had or have or may have relationships
       with the Company, including creditors of the Company. Sonoran will not be. restricted by
       virtue of providing the services under this Agreement from providing services to other
       entities or individuals, including entities or individuals whose interests may be in
       competition or conflict with the Company's, provided Sonoran makes appropriate
       arrangements to ensure that the confidentiality of information is maintained and provided
       that Sonoran will not represent the interests of any such entities or individuals directly in
       connection with the matters in which the Engagement Personnel are serving the Company.

  9.   Confidentialitv/Non-Solicitation.

       Sonoran and the Engagement Personnel shall keep as confidential all non-public
       information received from the Company in conjunction with this Agreement, except: (i) as
       requested by the Company or its legal personnel; (ii) as required by legal proceedings; or
       (iii) as reasonably required in the performance of this Agreement. All obligations as to
       non-disclosure shall cease as to any part of such information to the extent that such
       information is or becomes public other than as a result of a breach of this provision. The
       Company, on behalf of itself and its subsidiaries, affiliates and any person that may acquire
       all or substantially all of its assets, agrees that, until two years subsequent to the termination
       of this engagement, it will not solicit, recruit, hire or otherwise engage for services any
       employee of Sonoran or any of its affiliates who worked with the Company's employees
       or representatives on this engagement while employed by Sonoran or its affiliates
       f"Solicited Person"). Should the Company or any of its subsidiaries or affiliates or any
       person who acquires all or substantially all of its assets extend an offer of employment to
       or otherwise engage any Solicited Person and should such offer be accepted, Sonoran shall
       be entitled to a fee from the party extending such offer equal to the Solicited Person's
       hourly client billing rate at the time of the offer multiplied by 4,000 hours for a Managing
       Director, 3,000 hours for a Senior Director and 2,000 hours for any other Sonoran
       employee, The Company acknowledges and agrees that this fee fairly represents the
       loss that Sonoran will suffer ifthe Company breaches this provision. The fee shall be
       payable at the time of the Solicited Person's acceptance of employment or engagement.


       Further, without the Company's prior written consent, none of Sonoran's directors, officers
       or employees who have worked with the Company on this engagement will, for a period
       of two years subsequent to the termination of this engagement, directly or indirectly solicit,




                                                 -6-



Case 2:18-bk-12203-MCW          Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                             Desc
                                Main Document   Page 16 of 23
                                                                           f\ ' }           ''
                                                                                            : ,

                                                                           *   -A     • 1


        recruit, hire or otherwise engage for services any employee of the Company or any of its
        affiliates who have worked with Sonoran's employees or representatives on this
        engagement while employed by the Company (a) for employment by Sonoran or by any of
        its affiliates or (b) to provide consulting or other services to or on behalf of Sonoran or any
        of its affiliates; provided, that, for the avoidance of doubt, the foregoing shall not prohibit
        the solicitation or employment by Sonoran or its affiliates of any employee of the Company
        not solicited by Sonoran's directors, officers or employees who have worked with the
        Company on this engagement.

  10.   Indemnification/Limitations on Liability.

        The Company shall indemnify the CRO and such other Engagement Personnel, if any,
        acting as officers (the "Indemnified Professionals") to the same extent as the most favorable
        indemnification it extends to its officers or directors, whether under the Company's bylaws,
        its certificate of incorporation, by contract or otherwise, and no reduction or termination in
        any of the benefits provided under any such indemnities shall affect the benefits provided
        to the Indemnified Professionals. The Indemnified Professionals shall be covered as
        officers under the Company's existing director and officer liability insurance policy. As a
        condition of Sonoran accepting this engagement; an endorsement to such director and
        officer liability policy evidencing such coverage shall be furnished to Sonoran prior to the
        effective date of this Agreement. The Company shall give thirty (30) days' prior written
        notice to Sonoran of cancellation, non-renewal, or material adverse change in coverage,
        scope, or amount of such director and officer liability policy. The provisions of this section
        are in the nature of contractual obligations and no change in applicable law or the
        Company's charter, bylaws or other organizational documents or policies shall affect the
        Indemnified Professionals' rights hereunder. The attached indemnity and limitation on
        liability provisions are incorporated into this Agreement, and the termination of this
        Agreement or the engagement shall not affect those provisions, which shall remain in full
        force and effect.

  11.   Chapter 1 1 Proceedings.

        In the event that the Company becomes a debtor under the Bankruptcy Code, the Company
        shall use its best efforts to promptly apply to the bankruptcy court having jurisdiction over
        the chapter 1 1 case or cases for the approval of this Agreement and Sonoran's retention by
        the Company under the terms of this Agreement. The Company shall supply Sonoran with
        a draft of such application and any proposed order authorizing Sonoran's retention that is
        proposed to be submitted to the bankruptcy court sufficiently in advance of the filing of
        such application or the submission of such order, as the case may be, to enable Sonoran
        and its counsel to review and comment on such application or order. Prior to commencing
        a chapter 11 case, the Company shall pay all undisputed amounts due and payable to
        Sonoran.

  12.   Miscellaneous .


        This Agreement (together with the attached indemnity provisions), including, without
        limitation, the construction and interpretation thereof, and all claims, controversies, and




                                                -7-



Case 2:18-bk-12203-MCW          Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                          Desc
                                Main Document   Page 17 of 23
                                                                         tf
                                                                         J




       disputes arising under or relating thereto, shall be governed and construed in accordance
       with the laws of the State of Arizona, without regard to principles of conflict of law that
       would defer to the laws of another jurisdiction. The Company and Sonoran agree to waive
       trial by jury in any action, proceeding or counterclaim brought by or on behalf of the parties
       hereto with respect to any matter relating to or arising out of the engagement or the
       performance or non-performance of Sonoran under this Agreement. The Company and
       Sonoran agree, to the extent permitted by applicable law, that any Federal Court sitting
       within the District of Arizona shall have exclusive jurisdiction over any litigation arising
       out of this Agreement; to submit to the personal jurisdiction of the Courts of the United
       States District Court for the District of Arizona; and to waive any and all personal rights
       under the law of any jurisdiction to object on any basis (including, without limitation,
       inconvenience of forum) to jurisdiction or venue within the State of Arizona for any
       litigation arising in connection with this Agreement.

       This Agreement shall be binding upon Sonoran and the Company, their respective heirs,
       successors, and assignees, and any heir, successor, or assignee of a substantial portion of
       Sonoran's or the Company's respective businesses and/or assets, including any chapter 11
       trustee. This Agreement incorporates the entire understanding of the parties with respect to
       the subject matter of this Agreement and supersedes all prior written or oral agreements
       and understandings with respect thereto; and may not be amended or modified except in
       writing executed by the Company and Sonoran. Notwithstanding anything in this
       Agreement to the contrary, Sonoran may reference or list the Company's name and/or a
       general description of the services in Sonoran's marketing materials, including, without
       limitation, on Sonoran's website.




                                               -8-



Case 2:18-bk-12203-MCW        Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                       Desc
                              Main Document   Page 18 of 23
                                                               . *}
                                                                                             *
                                                                           fj f.i ,.l i! :
                                                                      Si      * r




  Sincerely,




  Matthew Foster
  Managing Director
  Sonoran Capital Advisors, LLC




  Accepted         greed to:

  By:


  Name:                   6-Cj[oSk-     - r ' >" ' y.-r-fwy
  Title:                       jfrA




                                            -9-



Case 2:18-bk-12203-MCW           Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03             Desc
                                 Main Document   Page 19 of 23
                     Exhibit B


Case 2:18-bk-12203-MCW   Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03   Desc
                         Main Document   Page 20 of 23
   1

   2

   3

   4

   5

   6

   7                                   UNITED STATES BANKRUPTCY COURT

   8                                               DISTRICT OF ARIZONA

   9   In re:                                                     Chapter 11

  10   SILVERADO STAGES INC., et al.,                             Case No. 2:18-bk-12203-MCW
                                                                  (Joint Administration Motion Pending)
  11                       Debtors.

  12   This filing applies to:                                    Case No. 2:18-bk-12203-MCW
                                                                  Case No. 2:18-bk-12205-DPC
  13              ALL DEBTORS                                     Case No. 2:18-bk-12207-BKM
                  SILVERADO STAGES INC.                           Case No. 2:18-bk-12209-MCW
  14                                                              Case No. 2:18-bk-12210-MCW
                  SILVERADO CHARTER                               Case No. 2:18-bk-12213-EPB
  15              SERVICES, LLC                                   Case No. 2:18-bk-12215-BKM
                  MICHELANGELO LEASING INC.                       Case No. 2:18-bk-12218-EPB
  16              SILVERADO STAGES SC, LLC
                  SILVERADO STAGES CC, LLC
  17                                                              ORDER GRANTING EMERGENCY
                  SILVERADO STAGES NC, LLC                        MOTION (1) TO EMPLOY CHIEF
  18              SILVERADO STAGES NV, LLC                        RESTRUCTURING OFFICER NUNC PRO
                  SILVERADO STAGES AZ, LLC                        TUNC TO THE PETITION DATE AND (2)
  19                                                              TO APPROVE PAYMENT UNDER TO 11
                                                                  U.S.C. § 363(b).
  20
                                                                  Date of Hearing:           October ____, 2018
  21                                                              Time of Hearing:           __________
  22              This matter came before the Court by the Debtors’1 Emergency Motion (1) To Employ
  23   Chief Restructuring Officer Nunc Pro Tunc to the Petition Date and (2) To Approve Payment
  24   Under 11 U.S.C. 363(b) (“Motion”), for entry of an order approving employment of Sonoran
  25   pursuant to 11 U.S.C. §§ 105(a) and 363(b) and the terms of the Engagement Agreement
  26   between Sonoran and the Debtors. This Court conducted a hearing on the Motion on October
  27   _____, 2018. Having reviewed the Motion, Foster Declaration, and upon the evidence and
  28
       1
           Unless otherwise noted herein, capitalized terms shall retain the meanings attributed to them in the Motion.
       {00130223 3}
Case 2:18-bk-12203-MCW               Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                            Desc
                                     Main Document   Page 21 of 23
   1   argument presented at the Hearing, this Court finds and concludes that: (i) the relief requested in

   2   the Motion is in the best interest of the Debtors, their estates, their creditors, and all other

   3   parties-in-interest; (ii) the relief requested in the Motion is necessary to avoid immediate and

   4   irreparable harm to the Debtors and their estates; (iii) good, adequate and sufficient cause has

   5   been shown to justify entry of this Order; (iv) the Court has jurisdiction to consider the Motion

   6   and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; (v) consideration of the

   7   Motion and the relief requested therein is a core proceeding pursuant to 28 U.S.C. § 157(b); and

   8   (vi) venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409. In light of the

   9   foregoing and after due deliberation and sufficient cause therefor,

  10           ORDERED as follows:

  11           1.     The Motion is GRANTED as modified in this Order.

  12           2.     The Debtors are authorized to retain and employ Sonoran as their Chief

  13   Restructuring Officer (“CRO”) in accordance with the terms and conditions set forth in the

  14   Motion and in the Engagement Agreement attached as Exhibit A to the Motion.

  15           3.     Mr. Foster, as CRO, will have the responsibilities and duties as set forth in the

  16   Motion, the Engagement Agreement, and this Order. Notwithstanding any restrictions that may

  17   be imposed by the Debtors’ board of directors, the CRO is authorized to communicate directly

  18   with third parties regarding potential strategic and financial alternatives, and to communicate

  19   directly to the Debtors’ prepetition lenders, including the CRO’s personal views, regarding any

  20   matters within the scope of his duties. The CRO will, if necessary, coordinate such

  21   communication with counsel for the Debtors to ensure that applicable attorney client and work

  22   product privileges are preserved, unless expressly waived.

  23           4.     The Debtors are authorized to pay in full Sonoran’s monthly advisory fee and

  24   expenses each month pursuant to 11 U.S.C. § 363(b). Sonoran will not be required to submit

  25   fee applications pursuant to 11 U.S.C. §§ 330 and 331. Instead, Sonoran will file with the

  26   Court, and provide notice to the U.S. Trustee and any statutory committee appointed

  27   (collectively, the “Notice Parties”), reports of compensation earned and expenses incurred on at

  28   least a quarterly basis. Such compensation and expenses shall be subject to Court review in the


       {00130223 3}                           2
Case 2:18-bk-12203-MCW        Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                 Desc
                              Main Document   Page 22 of 23
   1   event that an objection is filed. In addition, Sonoran will file with the Court and provide the

   2   Notice Parties a report on staffing (“Staffing Report”), including the names and tasks filled by

   3   all Engagement Personnel, by the 20th of each month for the previous month. The Staffing

   4   Report shall be subject to review by the Court if so requested by any of the notice Parties.

   5           5.     The Debtors and Sonoran are authorized to take all actions necessary to

   6   effectuate the relief granted by this Order in accordance with the Motion.

   7           6.     This Court retains jurisdiction with respect to all matters arising from or related

   8   to the implementation of this Order.

   9                                      DATED AND SIGNED ABOVE

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28


       {00130223 3}                           3
Case 2:18-bk-12203-MCW        Doc 13 Filed 10/08/18 Entered 10/08/18 16:39:03                 Desc
                              Main Document   Page 23 of 23
